            Case 2:20-cv-10428-VAP-PD Document 17 Filed 01/07/21 Page 1 of 2 Page ID #:375



              1   BLAKE J. RUSSUM (SBN 258031)
                  HAYK GHALUMYAN (SBN 314686)
              2   ROPERS MAJESKl PC
                  1001 Marshall Street, 5th Floor
              3   Redwood City, CA 94063
                  Telephone: 650.364.8200
              4   Facsimile: 650.780.1701
                  Email:     blake.mssum@r(wers.com
              5              hayk. ghalumyan@ropers .com
              6   Attorneys for Defendants
                  ElBERTY INSURANCE CORPORATION;
              7   ElBERTY MUTUAL INSURANCE
                  COMPANY erroneously sued as ElBERTY
              8   MUTUAL INSURANCE CORPORATION
              9
             10                            UNITED STATES DISTRICT COURT
 S ■*->'>
 Q.


 U    TD
             11                           CENTRAL DISTRICT OF CALIFORNIA
 —
 03
      O
      O

             12
             13   GEASSWERKS EA, INC.,                        Case No. 2:20-cv-10428-VAP-PD
             14                      Plaintiff,               NOTICE OF LIBERTY MUTUAL
U)                                                            INSURANCE COMPANY’S
             15            V.                                 MOTION TO DISMISS
q:
u            16   ElBERTY INSURANCE                           Date:   February 22, 2021
                  CORPORATION; ElBERTY MUTUAL                 Time: 2:00 P.M.
Q.           17   INSURANCE CORPORATION; DOES                 Courtroom: 8A^ 8*** Floor
O                 1-10,                                       Judge: Hon. Virginia A. Phillips
             18
ct                                   Defendants.
             19
             20
             21            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
             22            PLEASE TAKE NOTICE that, on February 22, 2021 at 2:00 P.M., or as soon
             23   thereafter as the matter may be heard in Courtroom 8A of the above-entitled court,
             24   located 350 West 1st Street, Los Angeles, CA 90012, Defendant Liberty Mutual
             25   Insurance Company (“LMIC”) shall, and hereby does, move this Court, pursuant to
             26   Rule 12(b)(6) of the Federal Rules of Civil Procedure, for an Order dismissing with
             27   prejudice the First Amended Complaint of Plaintiff Glasswerks LA, Inc.
             28   (“Plaintiff’). This Motion is made following the conference of counsel pursuant to
                  4842-9487-6118.1
                                                                           LIBERTY MUTUAL INSURANCE
                                                                         COMPANY’S MOTION TO DISMISS
          Case 2:20-cv-10428-VAP-PD Document 17 Filed 01/07/21 Page 2 of 2 Page ID #:376



            1   L.R. 7-3, which took place on November 25, 2020.
            2            LMIC moves for an Order dismissing the First Amended Complaint with
            3   prejudice on the basis that Plaintiff’s causes of action fail to state claims upon
            4   which relief may be granted, as further set forth in the accompanying Memorandum
            5   of Points and Authorities. This Motion is based upon this Notice of Motion and
            6   Motion, the supporting Memorandum of Points and Authorities, the Declaration of
            7   Linda Przychodny, the exhibit attached thereto, all pleadings and papers on file in
            8   this action, and any oral argument that the Court may properly receive at the
            9   hearing on this Motion.
  03
           10
  i_

  R ^
  o u
  U  TD
           11   Dated: January 7, 2021                        ROPERS MAJESKl PC
  —
  03
      O
      O

           12
           13                                                 By: /s/ Blake J. Russum
                                                                 BEAKE J. RUSSUM
           14                                                    HAYK GHALUMYAN
(/)                                                              Attorneys for Defendant
           15                                                    LIBERTY INSURANCE
q:
                                                                 CORPORATION; ElBERTY
u          16                                                    MUTUAL INSURANCE
                                                                 COMPANY erroneously sued as
Q.         17                                                    ElBERTY MUTUAL INSURANCE
O                                                                CORPORATION
           18
cc
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
                4842-9487-6118.1
                                                                            LIBERTY MUTUAL INSURANCE
                                                          -2   -
                                                                          COMPANY’S MOTION TO DISMISS
